                   Case 1:18-cv-09936-LGS Document 67 Filed 01/15/19 Page 1 of 2
SPEARS & IMES LLP                                                    USDC SDNY
                                                                     DOCUMENT
51 Madison Avenue                                                    ELECTRONICALLY FILED
New York, NY 10010                                                   DOC #:
tel 212-213-6996                                                     DATE FILED: 1/15/2019
 fax 212-213-0849




                                                                January 14, 2019


           BYECF

          The Honorable Lorna G. Schofield
          United States District Judge
           for the Southern District of New York
          40 Foley Square
          New York, New York 10007

                      Re: Jane Doe, et al. v. The Trump Corporation, et al., 18-cv-09936 (LGS)

          Dear Judge Schofield:

                  Pursuant to the Court's order dated December 20, 2018 (ECF No. 54), the Defendants in
          the captioned matter are today filing and serving by ECF their Motion to Dismiss the Complaint,
          together with a supporting Memorandum of Law and Affirmation of Cynthia Chen, Esq.
          Because certain exhibits to Ms. Chen's Affirmation are video discs which "cannot be reasonably
          scanned" for ECF filing, we write, pursuant to Section 5.2 of the Court's Electronic Case Filing
          Rules & Instructions, respectfully to ask the Court's permission to file with the Court and serve
          Plaintiffs with hard copies of Ms. Chen's affirmation and the exhibits, in addition to proceeding
          by ECF.

                  We also write respectfully for permission to include with Ms. Chen's affirmation more
          than the 15 exhibits specified in Rule 111.B.3 of the Court's Individual Rules and Procedures for
          Civil cases. Ms. Chen's affirmation runs to five pages, which is less than the 15-page limit set
          by the Court's rules, but it references 29 exhibits, some of which exceed the 15-page limit set by
          the Court for exhibits. These numbers overstate the volume of material to be included, however,
          because they include copies of video discs referenced in the Complaint, which, although
          physically one item (a DVD and its packaging), are reproduced as three exhibits: side one of the
          disc in question, side two of the disc, and the packaging or dressing in which the disc appears.
          The number of exhibits noted also includes transcripts of the DVD exhibits, which we have
          included as an aid to the Court and the parties, and these enlarge the number of exhibits, as well.

Application GRANTED in part. Defendants shall submit hard copies of Ms. Chen's affirmation and exhibits with the
Court and shall serve the hard copies on Plaintiffs. The parties are permitted to file more than 15 exhibits and may
exceed the exhibit page limit, provided the total number of pages does not exceed 225. Defendants shall refile Ms.
Chen's affirmation and attached exhibits by January 18, 2019.

Dated: January 15, 2019
       New York, New York
Case 1:18-cv-09936-LGS Document 67 Filed 01/15/19 Page 2 of 2
